MEMORANDUM OPINION
                                        No. 04-11-00230-CV

                        IN THE INTEREST OF L.M.B. and E.S.B., Children

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2002-CI-09082
                         Honorable Victor Hugo Negron Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: June 22, 2011

DISMISSED

           Appellant has filed a notice of nonsuit which the court construes as a motion to dismiss

this appeal. The motion contains a certificate of service to appellee, who has not opposed the

motion. Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

Costs of the appeal are taxed against appellant.

                                                   PER CURIAM